Exhibit 10(p)

ARCONIC DEFERRED COMPENSATION PLAN

(as amended and restated August 1, 2016)

The Arconic Deferred Compensation Plan (the “Plan”) has been adopted for the
exclusive benefit of select management and highly compensated employees (1) who
are actively at work for the Company or a subsidiary on or after June 1, 1990,
(2) who meet the requirements for participation hereunder, and (3) who are not
in a collective bargaining unit. This Plan was formerly referred to as the Alcoa
Deferred Compensation Plan. Effective August 1, 2016, in anticipation of its
separation into two separate publicly-traded companies, Alcoa Inc. separated
this Plan into two separate plans: this Plan and the Alcoa USA Corp. Deferred
Compensation Plan. No person is entitled to a benefit under both plans.

The purposes of this Plan are to promote the growth and profitability of the
Company, to attract and retain employees and to provide eligible employees with
certain benefits under the terms and conditions as set forth herein. In order to
enhance the benefits provided under this Plan it was amended and restated
effective October 30, 1992. All Credits in Participants’ accounts as of
December 31, 2004, including any Earnings Credits thereon after December 31,
2004, shall continue to be subject to all Plan provisions in effect as of that
date.

Effective January 1, 2009, the AFL Deferred Compensation and Excess Plan, (which
was created by the merger of the Alcoa Fujikura Ltd. Telecommunications Division
Deferred Compensation Plan and Alcoa Fujikura Ltd. Deferred Compensation Plan
effective January 1, 1993) (“AFL Plan”) was merged into this Plan and this Plan
was the surviving plan. All Pre-2005 Credits from the AFL Plan and earnings
thereon continued to be treated as Pre-2005 Credits under this Plan. All
Post-2004 Credits from the AFL Plan and earnings thereon, including all account
balances of any Participant with less than three (3) years of Continuous Service
as of January 1, 2005, are treated as Post-2004 Credits under this Plan.

This Plan was amended and restated effective August 1, 2016 to incorporate all
amendments to the Plan to date and to reflect the separation of the Plan into
this Plan and the Alcoa USA Corp. Deferred Compensation Plan.

ARTICLE I - DEFINITIONS

1.1 The following terms have the specified meanings.

“Additional Salary Reduction Credits” means any amounts deemed to be credited to
a Participant’s account equivalent to the dollar amount by which a Participant
elected to reduce his or her salary up to a whole percentage of not more than
14%. Effective June 1, 1995, a Participant who is authorized by the Committee
may elect to reduce his or her salary up to a whole percentage of not more than
20%. Effective January 1, 2011, a Participant who is authorized by the Committee
may elect to reduce his or her salary up to a whole percentage of not more than
25%; provided however that a Participant who has elected and is contributing a
portion of his or her Salary under the Savings Plan, may not elect to defer any
percentage of said Salary as an Additional Salary Reduction Credit under this
Plan, except as otherwise provided in Section 3.2 but only up to the foregoing
limitation. In no circumstance shall any portion of an Employee’s sales
incentive payments be included for the preceding purposes.

“Affiliate” means any corporate or non-corporate business entity which the
Company and/or one or more Subsidiaries control in fact. Affiliate excludes all
subsidiaries of Alcoa Upstream Corporation.

“Award Year” means the calendar year for which awards are made under the
provisions of the Incentive Compensation Plan.

“Award Date” means February of the calendar year following the Award Year except
as may be otherwise designated in accordance with the provisions of the
Incentive Compensation Plan.



--------------------------------------------------------------------------------

“Beneficiary” means the person or persons designated in writing by a
Participant, in accordance with Article VIII of this Plan, to receive benefits
in the event of the Participant’s death. Beneficiary also includes any person or
persons designated in writing by a Participant’s Beneficiary, to receive
benefits in the event of the Participant’s Beneficiary’s death.

“Board” means the Board of Directors of the Company or any duly authorized
committee thereof.

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder.

“Committee” means the Benefits Management Committee of the Company,
administrative committee that has complete authority to control and manage the
operation and administration of this Plan.

“Company” means Alcoa Inc. It is contemplated that Alcoa Inc. will formally
change its corporate name to Arconic Inc. in the second half of 2016.

“Company Stock” means Company Stock as defined in the Savings Plan.

“Continuous Service” means, except as modified by the balance of this
definition, the period of continuous employment with the Company, Subsidiary or
Affiliate, either as a salaried employee or as an hourly-rated employee, subject
to such rules as may be adopted from time to time by the Committee. Continuous
Service shall terminate upon any quit, dismissal, discharge or any other
termination of employment with the Company, Subsidiary or Affiliate; any
determination by the Committee that employment with these entities has
terminated shall be conclusive. Continuous Service upon reemployment does not
include any Continuous Service accrued prior to a termination of Continuous
Service, except that if a Participant’s Continuous Service is terminated by
reason of Retirement, Continuous Service at the time of such termination shall
be reinstated upon the date of his or her reemployment with the Company, a
Subsidiary or Affiliate. Effective January 1, 2009, absences from such
employment due to inactive status, sick leave, leave of absence or layoff shall
constitute a termination of Continuous Service after such status has continued
for 6 months, except to the extent the Participant has the legal right to be
reemployed either through contract or statute. Effective as of July 1, 1998 all
years of service accrued with Alumax, Inc. or any of its subsidiaries (“Alumax”)
on and after June 16, 1998, by any Participant who was actively employed with
Alumax on June 16, 1998, will be taken into account to determine Continuous
Service.

“Credits” means the Salary Reduction Credits, Additional Salary Reduction
Credits, Incentive Compensation Deferral Credits, Employer Contribution Credits,
Excess D Deferral Credits and Matching Company Credits credited to a
Participant’s account with a deemed value equivalent to the unit value of the
Investment Option in which each Credit is deemed to be invested. In no
circumstance shall any portion of an Employee’s sales incentive payments be
included for the preceding purposes.

“Earnings Credits” mean:

(a) the interest deemed to be credited to the accounts of Participants in the
Equivalent Fixed Income Investment Fund,

(b) the amount of the increase or decrease in the deemed value of Participant’s
investments in the Equivalent Equity Investment Fund, and

(c) the deemed amount of dividends received, and gain or loss realized on,
Equivalent Company Stock.

“Eligible Employee” means any employee who is a member of the group of select
management and highly compensated employees, who on or after June 1, 1990 is
actively at work for the Company, a Subsidiary or Affiliate, has a job grade of
19 or higher, as determined by the Company, is not in a collective bargaining
unit, and (a) who is eligible for participation in the Savings Plan, or (b) who
on or after January 1, 1999 is eligible to

 

2



--------------------------------------------------------------------------------

participate in the Alumax Inc. Thrift Plan for Salaried Employees and is named
as an Eligible Employee by the Executive Vice President - Human Resources, as
previously identified, or (c) who on or after May 3, 2000 is a Reynolds Metals
Company employee and is eligible for Incentive Compensation. Such Alumax
eligible employees will be eligible to make Salary Reduction Credits and/or
Incentive Compensation Deferral Credits, in accordance with this plan, as
previously identified, or (d) who is a participant in the Howmet Deferred
Compensation Plan, and has elected to transfer their account balance in that
plan to this Plan prior to December 1, 2007. Effective January 1, 2013, only
employees, who are in a job grade 21 or higher or effective August 11, 2014,
employees who are in a job band of 40 or higher (or under a comparable level of
compensation band), as determined by the Company, are eligible to participate in
the Plan. All Credits, including Earnings Credits in the accounts of former
Eligible Employees who are not in a job grade of 21 or higher or effective
August 11, 2014, a job band of 40 or higher (or under a comparable level of
compensation band) will continue to be maintained under all Plan provisions.

“Employer Contribution Credits” means an amount deemed to be equivalent to the
dollar amount that otherwise would have been contributed by the Company to the
Participant’s account under the Savings Plan as either a Discretionary
Contribution, Restricted Discretionary Contribution or an Employer Retirement
Income Contribution, had the contribution under the Savings Plan not been
limited by the Code’s limits on contributions to the Savings Plan. In no
circumstance shall any portion of an Employee’s sales incentive payments be
included for the preceding purposes.

“Equivalent Company Stock” means the number of shares of Company Stock deemed to
be credited to a Participant’s account.

“Equivalent Equity Investment Fund” means the phantom investment vehicle which
is deemed to be equivalent in all respects, including value, to the Equity
Investment Fund established under the Savings Plan.

“Equivalent Fixed Income Fund” means the phantom investment vehicle which is
deemed to be equivalent in all respects, including value, to the Fixed Income
Fund established under the Savings Plan.

“Excess D Deferral Credits” means any amounts on and after January 1, 1993
deemed to be credited to a Participant’s account equivalent to the dollar amount
which the Participant will have automatically credited to the Plan in accordance
with the Company’s Employees’ Excess Benefits Plan D.

“Incentive Compensation Plan” means the Incentive Compensation Plan of the
Company, and effective January 1, 1997 the Management Incentive Program of Alcoa
Building Products for employees in Job Grades 19 and above.

“Incentive Compensation Deferral Credits” means any amounts deemed to be
credited to a Participant’s account on the applicable Award Date equivalent to
the percentage that the Participant has elected to defer from an award which he
or she is eligible to receive under the Company’s Incentive Compensation Plan
for the 1991 Award Year or any later Award Year. Any such deferrals must be in
an amount equal to 25%, 50%, 75%, or 100% of such award.

“Investment Options” means the phantom investment vehicles established hereunder
for either Salary Reduction Credits, Additional Salary Reduction Credits,
Matching Company Credits, Incentive Compensation Deferral Credits, Employer
Contribution Credits, and/or Excess D Deferral Credits with reference to the
equivalent investment options under the Savings Plan, or any other such
equivalent investment option added to the Savings Plan after January 1, 1993
unless otherwise determined by the Committee.

“Matching Company Credits” means an amount deemed to be equivalent to the dollar
amount that otherwise would have been contributed by the Company to the
Participant’s account under the Savings Plan, had the Participant elected to
contribute to the Savings Plan an amount equivalent to the Participant’s elected
Salary Reduction Credits under this Plan and the Participant’s contribution
under the Savings Plan had not been limited by the Code’s limits on
contributions to the Savings Plan. In no circumstance shall any portion of an
Employee’s sales incentive payments be included for the preceding purposes.

 

3



--------------------------------------------------------------------------------

“Other Plan” means any cash or deferred arrangements established under Section
401(k) of the Code, other than the Savings Plan, under which a Participant may
elect to have a portion of his or her Salary reduced.

“Participant” means any Eligible Employee who commences participation in this
Plan as provided in Article II. Effective August 1, 2016, “Participant” shall
not include any person who is a participant in the Alcoa USA Corp. Deferred
Compensation Plan or who is employed by any subsidiary of Alcoa Upstream
Corporation (including but not limited to Alcoa USA Corp. and Reynolds Metals
Company LLC).

“Plan” means the Arconic Deferred Compensation Plan, adopted by the Company as
described herein or as from time to time hereafter amended.

“Post-2004 Credits” means Salary Reduction Credits, Additional Salary Reduction
Credits, Incentive Compensation Deferral Credits, and Matching Company Credits
credited to a Participant’s account on and after January 1, 2005, including any
Earnings Credits on such amounts. Notwithstanding anything herein to the
contrary, Post-2004 Credits also include all Credits of any Participant with
less than three (3) years of Continuous Service as of January 1, 2005. In no
circumstance shall any portion of an Employee’s sales incentive payments be
included for the preceding purposes.

“Retirement” means termination of employment after either:

 

  (a) becoming eligible for a normal or early Retirement type under a qualified
pension plan of the Company, a Subsidiary or Affiliate; or

 

  (b) if not eligible to participate in a qualified pension plan pursuant to the
above subsection (a) , attaining either:

(i) age 55 and completing 10 or more years of Continuous Service; or

(ii) age 65 and completing three or more years of Continuous Service.

“Salary” means “Eligible Compensation” as defined in the Savings Plan or
“Compensation” as defined in the Alumax Inc. Thrift Plan for Salaried Employees,
as applicable, without regard to the limitations imposed by Section 401(a)(17)
of the Code. In no circumstance shall any portion of an Employee’s sales
incentive payments be included for the preceding purposes.

“Salary Reduction Credits” means any amounts deemed to be credited to a
Participant’s account equivalent to the dollar amount by which a Participant
elected to reduce his or her Salary by a whole percentage of not more than 6%;
provided, however, a Participant who has elected and is contributing a portion
of his or her Salary under the Savings Plan, may not elect to defer any
percentage of said Salary as a Salary Reduction Credit under this Plan except as
otherwise provided in Section 3.2 but only up to the foregoing limitation. In no
circumstance shall any portion of an Employee’s sales incentive payments be
included for the preceding purposes.

“Savings Plan” means the Arconic Salaried Retirement Savings Plan, the Arconic
Hourly Non-Bargaining Retirement Savings Plan, and/or the Arconic Fastener
Systems and Rings Retirement Savings Plan, as they are now in existence or as
hereafter amended.

“Specified Employee” means a “specified employee” as defined under written
guidelines adopted by the Company, which comply with Section 409A of the Code
and any regulations promulgated thereunder.

“Subsidiary” means a corporation at least 50% of whose outstanding voting stock
is owned or controlled by the Company and/or one or more other Subsidiaries, and
any non-corporate business entity in which the Company and/or one or more other
Subsidiaries have at least a 50% interest in capital or profits. Subsidiary
excludes all subsidiaries of Alcoa Upstream Corporation.

 

4



--------------------------------------------------------------------------------

“Year of Plan Participation” means any 12-month period extending from the first
day of the month a Participant begins participation in the Savings Plan and/or
this Plan if the Participant has maintained an account in the Savings Plan
and/or this Plan for such 12-month period.

ARTICLE II - PARTICIPATION

2.1 An Eligible Employee shall commence participation in this Plan upon the
first day of his or her first full payroll period following the receipt of his
or her application or request for participation by the Company or its designee.
Such Eligible Employee may only become a Participant after executing the
appropriate form for authorizing payroll deductions from his or her Salary and
for selecting investment options. An Eligible Employee shall also commence
participation on the Award Date applicable to the portion of any award which he
or she is eligible to receive under the provisions of the Incentive Compensation
Plan and has deferred for the 1991 Award Year or any later Award Year, or on
such date that his or her account would have been credited with Excess D
Deferral Credits. If a Participant ceases to participate in this Plan as a
result of the transfer of such Participant’s employment to a company whose
employees participate in the Alcoa USA Deferred Compensation Plan (“Alcoa USA
Plan”) after August 1, 2016, but before the date of the legal separation of
Alcoa Inc. into two separate publicly traded companies (Arconic Inc. and Alcoa
Corporation) (the “Separation Date”), the account balance of such Participant
shall automatically be transferred from this Plan to the Alcoa USA Plan and such
person shall cease to be a Participant. If a participant in the Alcoa USA Plan
transfers employment to the Company (or an Affiliate or Subsidiary) after
August 1, 2016, but before the Separation Date, the Alcoa USA Plan account
balance of such Participant shall be accepted by this Plan.

ARTICLE III - PARTICIPANT DEFERRALS

3.1 Commencing January 1, 1993 a Participant may by proper election reduce his
or her Salary each month in an amount up to, but not more than 6% of his or her
Salary, which shall be deemed to be credited to his or her account as Salary
Reduction Credits. Whether or not the Participant elects any Salary Reduction
Credits, Participant may by proper election reduce his or her Salary each month
in an amount up to, but not more than 14% of said Salary, which shall be
credited to his or her account as Additional Salary Reduction Credits. Effective
June 1, 1995, the figure 14% in the foregoing sentence is revised to read 20%
for Participants whose Additional Salary Reduction Credit limitation has been
increased to 20% by the Committee.

A Participant may change a previously elected percentage of Salary reduction or
terminate further deferrals in this Plan effective for the first full payroll
period following the date the Company or its designee is advised of such request
either orally or in writing in accordance with uniform rules established by the
Committee. Effective January 1, 2005, elections for salary reductions must be
received by the Plan in the year before such salary is earned, and such election
is irrevocable. Effective January 1, 2011, the figure 20% in the foregoing
sentence is revised to read 25% for Participants whose Additional Salary
Reduction Credit limitation has been increased to 25% by the Committee.

3.2 In accordance with uniform rules established by the Committee, Salary
Reduction Credits and Additional Salary Reduction Credits shall be deemed to be
credited to the Participant’s account equivalent to the amount by which the
Participant’s Salary is reduced in each category.

Effective January 1, 2013, only Eligible Employees, including any promotions,
new hires or rehires on or after that date, who are in a job band of 60 or above
(or under a comparable level of compensation band and formerly job grade 25) at
the time of election may elect or remove a “spill over” election. From that date
forward, an Eligible Employee who is in a job band 60 or above (or under a
comparable level of compensation band and formerly job grade 25), who has
elected and is contributing a portion of his or her Salary under the Savings
Plan, but has been limited by Code limits on their contributions to the Savings
Plan, and who has elected to make a “spill-over” election to this Plan will be
credited with Salary Reduction Credits or Additional Salary Reduction Credits,
as applicable, up to the amount that their election to the Savings Plan was
limited. An Eligible Employee, who is in a job band 50 (or under a comparable
level of compensation band and formerly job grade 24) on or after January 1,
2013 will not be eligible to elect a “spill-over” election. Notwithstanding the
forgoing, any Participant who was in a job band 50 (formerly job grade 24), and
who was eligible to make a “spill-over” election to this Plan, on December 31,
2012, will remain eligible to do so in the future as long as they have not
incurred a severance from service.

 

5



--------------------------------------------------------------------------------

3.3 Commencing for the 1991 Award Year and later Award Years a Participant who
by proper election has deferred under the Incentive Compensation Plan all or a
portion of an award which he or she is eligible to receive under said Plan,
shall have his or her account deemed to be credited with Incentive Compensation
Deferred Credits in an amount equal to the amount of such deferral. Effective
January 1, 2005, such Incentive Compensation Deferral Credit elections must be
received by the Plan at least 6 months before the end of the year in which they
are earned, and such election is irrevocable.

3.4 Excess D Deferral Credits shall be credited to Participants’ accounts as
applicable.

3.5 A Participant who is authorized by the Committee and who by proper election
has deferred the receipt of any “special payments” (as determined by the
Company), shall have his or her account credited in an amount equal to the
amount of such deferral. Such special payment credits shall be treated as
Incentive Compensation Deferral Credits. Participant elections related to the
deferrals of “special payments,” which were elected prior to the Participant’s
termination of Continuous Service, will be credited to the Participant’s Plan
account at the time payment would otherwise have been made. Payments in 2001
under the Performance Enhancement Reward Program will be treated as “special
payments” under this plan.

3.6 Effective as of May 1, 2008, to the extent the Company agrees to contribute
an amount(s) to a Participant’s account pursuant to an employment agreement
approved by the Compensation Committee of the Board, the Participant shall have
his or her account credited with such amount(s). Any vesting contingencies
related to such amount(s) that are provided for in such employment agreement
will continue to apply to any such amount(s) pursuant to the terms of such
employment agreement. Except for the vesting contingencies, which will continue
to apply, any such contributed amount(s) will be treated the same as an Employer
Contribution Credit.

ARTICLE IV - MATCHING COMPANY CREDIT

4.1 A Participant who has elected to reduce his or her Salary under this Plan
shall have his or her account deemed to be credited with Matching Company
Credits for which he or she is eligible.

Effective April 1, 2009, no Matching Company Credits will be deemed to be
credited to any Participant account under this Plan. Effective February 1, 2010,
Matching Company Credits equivalent to the dollar amount that otherwise would
have been contributed by the Company to the Participant’s account under the
Savings Plan on or after February 1, 2010 will again be deemed to be credited to
Participant accounts under this Plan.

ARTICLE V – INVESTMENTS

5.1 (a) Employer Contribution Credits, Salary Reduction Credits, Additional
Salary Reduction Credits, Excess D Deferral Credits and Incentive Compensation
Deferral Credits shall be deemed to be invested in 1% increments, at the
election of the Participant, in one or more of the Investment Options. A
Participant may change his or her investment election, effective for the first
full payroll period following the date the appropriate direction has been
properly received by the Company or its designee, in accordance with uniform
rules established by the Committee.

(b) Matching Company Credits shall be deemed to be invested in the phantom
investment vehicle which is equivalent to the investment vehicle under the
Savings Plan in which the Company’s matching contributions to Participants’
accounts are invested.

ARTICLE VI - CREDIT CONVERSION

All Credits and Earnings Credits in a Participant’s account on October 30, 1992
shall be converted to the applicable Investment Option in accordance with the
conversion of investments in the Savings Plan as in effect on October 30, 1992,
and shall thereafter be contingently credited by reference to the unit value of
the Investment Options.

 

6



--------------------------------------------------------------------------------

ARTICLE VII - TRANSFER OF CREDITS

7.1 (a) A Participant may, by appropriate direction which is properly received
by the Company or its designee, in accordance with uniform rules established by
the Company, elect to transfer in increments of 1% or $1.00 all or part of the
deemed value of his or her Salary Reduction Credits, Additional Salary Reduction
Credits, Incentive Compensation Deferral Credits, Matching Company Credits,
Excess D Deferral Credits, except as may be limited by the Committee, from any
one or more investment Options to any one or more other such Investment Options.
Such a transfer may be made daily.

(b) Effective Date of Transfer. The effective date of any transfer under
paragraph (a) above shall be the date for which the Appropriate Direction to the
Company or its designee has been properly received in accordance with uniform
rules established by the Company.

(c) Notwithstanding the foregoing, upon a Participant’s termination of
employment, for any reason other than Retirement, he or she may not elect to
transfer any part of his or her Salary Reduction Credits, Additional Salary
Reduction Credits, Matching Company Credits, Incentive Compensation Deferral
Credits, Excess D Deferral Credits and Earnings Credits from the investment
vehicle in which such Credits were deemed to be invested on the date employment
was terminated, to any other investment vehicle.

(d) The Company reserves the right to refuse to honor any Participant direction
related to investments or withdrawals, including transfers among investment
options, where necessary or desirable to assure compliance with applicable law
including U.S. and other Securities laws. However, the Company does not assume
any responsibility for compliance by officers or others with any such laws, and
any failure by the Company to delay or dishonor any such direction shall not be
deemed to increase the Company’s legal exposure to the Participant or third
parties.

ARTICLE VIII - DISTRIBUTIONS

8.1 Except as otherwise specified in this Article VIII, the amount of Credits in
a Participant’s account shall be distributed to the Participant upon his or her
termination of Continuous Service, unless the Participant has the legal right to
be reemployed either through contract or statute.

Effective September 1, 2000, any transfer of employment to a subsidiary or
affiliate in which the Company and/or any one or more Subsidiaries have at least
a 20% ownership interest will not be considered a termination in Continuous
Service for purposes of this Article VIII - Distributions.

Effective June 1, 2007, Participants, whose employment is with such a subsidiary
or affiliate of the Company in which the Company and/or any one or more
Subsidiaries have at least a 20% ownership interest but less than a majority
ownership interest, must notify the Company upon his or her termination of
Continuous Service with such subsidiary or affiliate. Notwithstanding the
foregoing, any contributions made pursuant to Section 3.6 will be subject to the
vesting contingencies related thereto.

8.2 All distributions made pursuant to the termination of the Participant’s
Continuous Service by reason other than death or Retirement shall be paid to the
Participant as soon as administratively practical in a lump sum. All
distributions of Post-2004 Credits made pursuant to the termination of the
Participant’s Continuous Service by reason other than Retirement, or to the
extent such Post-2004 Credits are valued equal or less than $50,000, shall be
paid to the Participant as soon as administratively practical in a lump sum. The
term “as soon as administratively practical” for purposes of this paragraph
means within the later of: (a) 90 days of Retirement or termination or (b) 2
 1⁄2 months after the year of Retirement or termination.

8.3 For Pre-2005 Credits, prior to his or her Retirement date, a Participant may
elect that the value of his or her account be distributed either in a lump sum
at Retirement or in annual installments of any number

 

7



--------------------------------------------------------------------------------

designated by the Participant up to, but not more than ten (10) following his or
her Retirement, commencing the January 31 of the first calendar year following
such Retirement and each January 31 thereafter until he or she has received all
installments. A Participant’s election to receive installments must be made at
least 6 months prior to his or her Retirement date. The Participant’s election
to receive either a lump sum or annual installments shall become irrevocable 6
months prior to the Participant’s Retirement date, or at such other time as may
be approved by the Committee. In the event the Participant fails to make such an
election, all amounts in his or her account shall be distributed as a lump sum
distribution as soon as administratively practical after his or her Retirement.
All distributions of Post-2004 Credits made pursuant to the termination of the
Participant’s Continuous Service by reason of Retirement and to the extent such
Post-2004 Credits are valued more than $50,000, shall be paid to the Participant
in ten (10) annual installments, unless the Participant made an irrevocable
election for a different distribution option as of the later of: i. June 30,
2005 or ii. within 30 days after becoming a Eligible Participant. The term “as
soon as administratively practical” for purposes of this paragraph means within
the later of: (a) 90 days of Retirement or (b) 2  1⁄2 months after the year of
Retirement.

If a Participant has irrevocably elected to receive annual installments
following Retirement or is receiving annual installments, for either Pre-2005 or
Post-2004 Credits, and is subsequently reemployed by the Company on or after
January 1, 2009, such annual installments shall continue regardless of
reemployment or reinstatement of Continuous Service. Credits and Earnings
Credits thereon accrued during the term of reemployment will be distributed
separately upon subsequent termination.

8.4 The Beneficiary under this Plan shall be the Participant’s spouse unless
otherwise designated in writing by the Participant and such other designated
Beneficiary has been agreed to in writing by the Participant’s spouse on a form
approved by the Committee.

Distributions from this Plan to a Beneficiary shall be in a lump sum or in
annual installments of any number designated by the Participant up to, but not
more than ten (10) following his or her death commencing the first January 31
after the Participant’s death and each January 31 thereafter until all
installments have been distributed.

In the event a Beneficiary dies prior to receiving all the annual installments
which he or she is entitled to receive from this Plan, any remaining
installments will be distributed as soon as administratively practical in a lump
sum to the Beneficiary’s designated Beneficiary, or if there is no designated
Beneficiary, then to the Beneficiary’s estate, The term “as soon as
administratively practical” for purposes of this paragraph means within the
later of: (a) 90 days of death or (b) 2  1⁄2 months after the year of death.

8.5 This Plan shall not be construed as conferring any rights upon any
Participant for continuation of employment with the Company, Subsidiary or
Affiliate, nor shall it interfere with the rights of the Company, Subsidiary or
Affiliate to terminate the employment of any Participant and/or to take any
personnel action affecting any Participant without regard to the effect which
such action may have upon such Participant as to recipient of benefits under
this Plan.

8.6 No benefit under this Plan may be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation except as
provided in a qualified domestic relations order.

8.7 (a) Benefits payable hereunder shall be payable out of the general assets of
the Company or a participating Subsidiary, and no segregation of assets for such
benefits shall be made. The right of a Participant or any Beneficiary to receive
benefits under this Plan shall be an unsecured claim against said assets and
shall be no greater than the rights of an unsecured general creditor to the
Company. Notwithstanding the foregoing, in the event the Company establishes a
trust, to which it may, but shall not be required to contribute money or other
property of the Company in contemplation of paying benefits under this Plan,
such money or other property shall remain subject to the claims of creditors of
the Company.

(b) Notwithstanding any other provisions of this Plan, if any amounts held in a
trust of the above described nature are found, due to the creation or operation
of said trust, in a final decision by a court of competent jurisdiction, or
under a “determination” by the Internal Revenue Service in a closing agreement
in audit or a final

 

8



--------------------------------------------------------------------------------

refund disposition (within the meaning of Section 1313(a) of the Code), to have
been includable in the gross income of a Participant or Beneficiary prior to
payment of such amounts from said trust, the trustee for the trust shall, as
soon as administratively practicable, pay to such Participant or Beneficiary an
amount equal to the amount determined to have been includable in gross income in
such determination, and shall accordingly reduce the Participant’s or
Beneficiary’s future benefits payable under this Plan. The trustee shall not
make any distribution to a Participant or Beneficiary pursuant to this paragraph
8.7(b) unless it has received a copy of the written determination described
above together with any legal opinion which it may request as to the
applicability thereof. The term “as soon as administratively practical” in this
Section means within the later of: (a) 90 days of the trustee’s determination or
(b) 2  1⁄2 months after the year of the trustee’s determination.

8.8 To the extent a Participant is a Specified Employee, any distribution to the
Participant, will be delayed until the first day of the seventh month following
the date that the distribution would otherwise have begun. Other than Earnings
Credits, no other Credits will be applied to the Participant’s account during
that time.

ARTICLE IX - ADMINISTRATION AND EXPENSES OF THE PLAN

9.1 The general administration of this Plan shall be by the Committee. The
Committee’s discretion with respect to this Plan includes the authority to
determine eligibility under all provisions, correct all defects, supply all
omissions, reconcile all inconsistencies in the Plan, ensure all benefits are
paid in accordance to the Plan, interpret Plan provisions for all Participants
or Beneficiaries, and decide all issues of credibility necessary to carry out
and operate the Plan. Benefits under this Plan will be paid only if the
Committee in its sole and absolute discretion decides that the applicant is
entitled to them. All actions, decisions, or interpretations of the Committee
are conclusive, final, and binding.

All costs and expenses incurred in administering the Plan, including the
expenses of the Committee, the fees and expenses of the Trustee, the fees and
charges payable under the investment arrangements, and other legal and
administrative expenses, shall be paid by the Plan. Notwithstanding, for any
Affiliate of which the Company owns less than an 80% interest as defined under
Code Section 1504, the obligation of and liability for the deferred compensation
benefits accrued under this Plan for Participants employed by such an Affiliate,
shall remain the sole obligation and liability of the Affiliate by express
resolution of its board or other governing body.

ARTICLE X - AMENDMENT AND TERMINATION

10.1 This Plan may be amended, suspended or terminated at any time by the Board
or any other entity approved by the Board, including the Committee, provided
that no such amendment, suspension or termination shall reduce or in any manner
adversely affect any Participant’s or Board’s rights with respect to benefits
that are payable or may become payable under this Plan based upon said
Participant’s Credits as of the date of such amendment, suspension or
termination.

ARTICLE XI - CONSTRUCTION

11.1 This Plan shall be construed, regulated and administered under the laws of
the Commonwealth of Pennsylvania, including its choice of law provisions and
applicable statute of limitations.

ARTICLE XII - CLAIMS AND APPEALS

12.1 If a claim by a Participant or Beneficiary is denied, in whole or in part
the Participant or Beneficiary, or their representative will receive written
notice from the plan administrator. This notice will include the reasons for
denial, the specific plan provision involved, an explanation of how claims are
reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Beneficiary, or their representative, may file a written appeal
for review of a denied claim to the Committee or its delegate. The process and
the time frames for the determination claims and appeals are as follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

 

9



--------------------------------------------------------------------------------

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Participant or Beneficiary, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

12.2 In the case where the plan administrator requires an extension of the
period to provide a determination on an initial claim or an appeal, the Plan
will notify the Participant or Beneficiary, or their representative, prior to
the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is expected to be made. If additional information is required from the
Participant or Beneficiary, the determination period will be suspended until the
earlier of i) the date the information is received by the plan administrator or
ii) 45 days from the date the information was requested.

12.3 Participants or Beneficiaries, or their representative, who having received
an adverse appeal determination and thereby exhausted the remedies provided
under the this Plan, proceed to file suit in state or federal court, must file
such suit within 180 days from the date of the adverse appeal determination
notice or any right to file such suit will be permanently foreclosed.

 

10